Jfourtlj Court of
                                            SSUitonio,

                                           January 22.2014


                                        No. 04-13-00367-CV


            In re Estate ofRamiro Aguilar. Jr. and In re Estate oi'Alvida M. Aguilar.



                                  Trial Court Case No. 2012-PC-2800


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. .See TEX. R. APP. P. 39.8.     Therefore, all requests for oral argument are denied, and the
cause is advanced for ON HRIICFS submission on February 19. 2014. to the following panel:
Chief Justice Stone, Justice Angclini, and Justice Chapa.       All parties will be notified of the
Court's decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P, 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF. I have hereunto set mv hand and a/fixed the seal of the said
court on this January 22. 2014.

                                                                       '        ' 7.
                                                                               Cleri^ '